Citation Nr: 0703715	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-09 289	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from July 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for bilateral hearing loss.

While an appeal had been perfected as to a claim of 
entitlement to service connection for spondylolisthesis, this 
was granted by the RO in a September 2006 rating decision.  
Moreover, at a hearing before the Board in March 2006, the 
claim for chronic obstructive pulmonary disease was 
withdrawn.  As such, these claims are no longer for 
consideration.  Moreover, regarding his hearing loss claim, 
the veteran clarified that he was only seeking service 
connection as to the left ear.  

Also at his March 2006 hearing before the undersigned, the 
veteran raised a claim of entitlement to service connection 
for tinnitus.  This issue has not yet been adjudicated by the 
RO.  As such, this matter is referred back to the RO for 
appropriate action.   

The issue on appeal was previously before the Board in June 
2006.  At that time, a remand was ordered to accomplish 
additional development.


FINDINGS OF FACT

1.  The veteran's reported history of noise exposure in 
active service is consistent with the circumstances of such 
service, as reflected by his military specialty as an engine 
mechanic.  

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed left ear hearing loss is 
causally related to active service.

CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of the August 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such letter did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
hearing loss claim, no higher rating or effective date will 
be assigned.  As such, there is no prejudice to the veteran.  
The letter containing the appropriate VCAA notice was issued 
prior to the September 2002 unfavorable AOJ decision that is 
the basis of this appeal.  Therefore the notice is timely and 
satisfied the timing requirements of Pelegrini, as well as 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  
 
Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.
The claims file contains the veteran's service medical 
records.  Also associated with the claims folder are reports 
of VA post service treatment and examination.  Additionally, 
the claims file contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Therefore, all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with VA's 
obligations under the VCAA.  

Discussion

The veteran is claiming entitlement to service connection for 
left ear hearing loss.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, where a veteran served 90 days or more during a 
period of war, and an organic disease of the nervous system, 
to include sensorineural hearing loss, becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R.§§ 3.307, 3.309 (2006).

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic diseases 
of the nervous system, including sensorineural hearing loss, 
are regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of left ear hearing loss within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
when impaired hearing will be considered a "disability" for 
the purposes of applying the laws administered by VA.  That 
Code section states that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

The veteran's July 2006 VA audiological examination, his pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
40
50
55

Thus, the objective evidence gleaned from the July 2006 VA 
examination meets the criteria set under 38 C.F.R. § 3.385 
for impaired hearing.  As such, current disability is 
established and the first element of a service connection 
claim has been satisfied.  However, the remaining elements of 
a service connection claim have not been met, as will be 
discussed below.

With respect to the next requirement of a service connection 
claim, in-service incurrence of an injury or disease, the 
Board acknowledges the veteran's March 2006 testimony before 
the undersigned, in which he explained that he was exposed to 
naval gunfire in service.  Moreover, the Board recognizes the 
veteran's military specialty of EN-4300/000, with a civilian 
occupational equivalent of engine mechanic, as reflected on 
his DD Form 214.  Therefore, affording due consideration to 
the circumstances of the veteran's service, as shown by his 
official military records, the Board concedes that the 
veteran was exposed to noise during active service.  See 
38 U.S.C.A. § 1154(a).  

While the veteran is deemed to have been exposed to noise 
during service, the evidence of record does not demonstrate 
in-service incurrence of a left ear hearing loss disability.  
Indeed, the service medical records do not reflect any 
complaints or treatment referable to left ear hearing loss.  
An audiogram was not performed at separation.

As explained above, the service medical records do not 
provide any indication of left ear hearing loss.  However, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the currently diagnosed left ear hearing loss is 
causally related to active service, for the reasons discussed 
below.  

The post-service evidence does not reveal treatment for left 
ear hearing loss until the veteran's July 2006 VA 
examination.  In the absence of demonstration of continuity 
of symptomatology, this is too remote from the veteran's 
separation from service in 1970 to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, no competent evidence of record causally 
relates the current left ear hearing loss to active duty.  
Rather, the VA examiner stated that, due to the absence of 
any audiometric testing at the time of the veteran's 
separation from service, he could not opine as to the 
etiology of the current hearing loss without resorting to 
speculation. 

The veteran himself believes that his currently diagnosed 
left ear hearing loss is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the competent evidence does not demonstrate 
that the veteran's currently diagnosed left ear hearing loss 
is causally related to active service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


